Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TIMOTHY MCINTYRE on 6/27/2022.

The application has been amended as follows: 

	In the claims:
	1. (Currently Amended) A transfer apparatus comprising: 
	a processor; and 
	a storage medium storing computer program instructions, wherein the computer program instructions, when executed by the processor, perform processing of: 
	identifying a plurality of networks to which frames acquired from the plurality of networks belong, and distributing and storing the frames in the storage medium for each of the plurality of networks based on identification results, the plurality of networks being different from each other in a delay upper limit value of each of the frames; 
	storing information of a time at which a frame of the frames is stored in the storage medium and the frame in association with each other; and 
	detecting a period of time for which the frame stays in the storage medium, detecting a remaining period to send which is a remaining time of a time for which the frame is permitted to stay in the storage medium, for each of the frames, based on a difference between the time for which the frame stays in the storage medium and the delay upper limit value, and outputting the frame to a predetermined apparatus based on the remaining period to send; 
	storing the frames in a queue for each of the networks; 
	detecting the remaining period to send based on a difference between a time for which a leading frame of the frames of the queue stays in the queue and the delay upper limit value, for each of the leading frames, and outputting the leading frame to a predetermined apparatus based on the remaining period to send; 
	classifying each of respective signals, to which respective acquired frames input to the queues belong, into a high priority signal group and a low priority signal group for each queue; 
	detecting, for the queue that is from the low priority signal group, a trigger time to send which is a time at which the leading frame stored in the queue predetermined is permitted to be output, and performing the outputting of the leading frame to a predetermined apparatus on or after the trigger time to send from each of the queues in which the trigger time to send is detected, and, for the queue that is from the high priority signal group, performing the outputting of the leading frame without detecting the trigger time to send.
2. (Canceled)

3. The transfer apparatus according to claim 1, wherein the computer program instructions further perform processing of: outputting the leading frame for which the remaining period to send is shortest to a predetermined apparatus.

4. The transfer apparatus according to claim 1, wherein the computer program instructions further perform processing of: outputting, in a case where the number of the leading frames for which the remaining period to send is shortest is plural, each of the leading frames to a predetermined apparatus in an order based on priority determined for the frames in advance.

5. (Canceled)

6. (Currently Amended) The transfer apparatus according to claim 1[[2]], wherein the computer program instructions further perform processing of: determining whether the frame for which the delay upper limit value is determined is stored in the storage medium, and outputting the leading frame belonging to a signal for which the delay upper limit value is not determined to a predetermined apparatus in a case where the frame for which the delay upper limit value is determined is not stored in the storage medium.

7. (Currently Amended) A transfer method comprising: 
identifying, by a transfer apparatus, a plurality of networks to which frames acquired from the plurality of networks belong, distributing and storing the frames in the storage medium for each of the plurality of networks based on identification results, the plurality of networks being different from each other in a delay upper limit value of each of the frames; 
storing, by the transfer apparatus, information of a time at which a frame of the frames is stored in the storage medium and the frame in association with each other; and 
detecting, by the transfer apparatus, a period of time for which the frame stays in the storage medium, detecting a remaining period to send which is a remaining time of a time for which the frame is permitted to stay in the storage medium, for each of the frames, based on a difference between the time for which the frame stays in the storage medium and the delay upper limit value, and outputting the frame to a predetermined apparatus based on the remaining period to send- storing the frames in a queue for each of the networks; 
detecting the remaining period to send based on a difference between a time for which a leading frame of the frames of the queue stays in the queue and the delay upper limit value, for each of the leading frames, and outputting the leading frame to a predetermined apparatus based on the remaining period to send; 
classifying each of respective signals, to which respective acquired frames input to the queues belong, into a high priority signal group and a low priority signal group for each queue; 
detecting, for the queue that is from the low priority signal group, a trigger time to send which is a time at which the leading frame stored in the queue predetermined is permitted to be output, and performing the outputting of the leading frame to a predetermined apparatus on or after the trigger time to send from each of the queues in which the trigger time to send is detected, and, for the queue that is from the high priority signal group, performing the outputting of the leading frame without detecting the trigger time to send.
8. A non-transitory computer readable medium storing a transfer program for causing a computer to operate as the transfer apparatus according to claim 1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-4, 6-8 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 3-4, 6-8, A transfer method/apparatus comprising: 
identifying, by a transfer apparatus, a plurality of networks to which frames acquired from the plurality of networks belong, distributing and storing the frames in the storage medium for each of the plurality of networks based on identification results, the plurality of networks being different from each other in a delay upper limit value of each of the frames; 
storing, by the transfer apparatus, information of a time at which a frame of the frames is stored in the storage medium and the frame in association with each other; and 
detecting, by the transfer apparatus, a period of time for which the frame stays in the storage medium, detecting a remaining period to send which is a remaining time of a time for which the frame is permitted to stay in the storage medium, for each of the frames, based on a difference between the time for which the frame stays in the storage medium and the delay upper limit value, and outputting the frame to a predetermined apparatus based on the remaining period to send- storing the frames in a queue for each of the networks; 
detecting the remaining period to send based on a difference between a time for which a leading frame of the frames of the queue stays in the queue and the delay upper limit value, for each of the leading frames, and outputting the leading frame to a predetermined apparatus based on the remaining period to send; 
classifying each of respective signals, to which respective acquired frames input to the queues belong, into a high priority signal group and a low priority signal group for each queue; 
detecting, for the queue that is from the low priority signal group, a trigger time to send which is a time at which the leading frame stored in the queue predetermined is permitted to be output, and performing the outputting of the leading frame to a predetermined apparatus on or after the trigger time to send from each of the queues in which the trigger time to send is detected, and, for the queue that is from the high priority signal group, performing the outputting of the leading frame without detecting the trigger time to send…in combination of other limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461